DETAILED ACTION

Election/Restrictions

Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected systems, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarthik et al. as and further in view of He et al. 2016).
	Claims 10 and 13-16, 24, and 25: Kaarthik et al. teach a method of controlling  a fluid system, the method comprising providing a PRO module (Fig. 1) including a membrane module including a first and second section (Fig. 1, Membrane), a feed pump (Fig. 1, pump pictured as circle w/ triangle inside), and  a draw pump (Fig. 1, pump pictured in draw line as circle with triangle inside). In PRO, the pressure fluid in the second section (i.e. the draw section) is increased by increasing the concentration so and hydraulic pressure so as to create back pressure (see article and it is the principle of PRO). The net power generated (Fig. 1, Pelton Turbine) is controlled by a load connected to the second section (page 1, I., para. 2; Page 1, col. 2, para. 1).
Kaarthik et al. do not teach specifically and electronic controller to control the PRO system and net power generation.
	He et al. teach a method of maximum power point tracking control of PRO (abstract) such that algorithms are used (Page 88, 3. MPPT control) to control MPPT based on variables such as incremental mass resistance (page 189, 3.2-3.3). The MPPT is controlled in response to measured variables and algorithm calculations to determine optimal resistance and conditions for power output (3.2-3.3). A controller is used to implement the changes based on the calculations (3.2-3.4; 4.1 MPPT controller). The changes made are iterative as in they are made based on logic control and variables are changed as needed including pump speeds of draw and feed pumps and resistance of the load (See all of He et al. which discusses the variables that are controlled to maximize MPPT; page 193, col. 2 which describes draw and feed solution flow rates as operational parameters that are considered for control).
	One of ordinary skill in the art at the time of the invention would have found it obvious to use an electronic controller, such as described by He et al., to control Kaarthik et al.’s system so as to provide a practical implementation of control of Kaarthik et al.’s system in order to maximize the net power generation in a controlled, logical manner, based on algorithms tying the operation to the outcome.
	Claim 21: Kaarthik et al. teach that the feed side outlet acts as a flushing solution which reduces the accumulation of solute/buildup on the membrane (page 2) wherein the accumulation of solute/buildup affects the pressure on the feed side. The feed side pressure is controlled with respect to the draw side pressure and applied pressure to create the PRO system and control flow across the membrane. While Kaarthik et al. do not teach a valve in the outlet of the feed side to control the flush fluid, valves are well-known in the art and are used commonly to control fluid flow. One of ordinary skill in the art at the time of the invention would have found it obvious to include a valve in the flush fluid outlet of the feed side in order to control the flow of the feed output and, therefore, control the pressure on the feed side of the membrane as is needed in the PRO process.
	Claim 22: Kaarthik et al. and He et al. make obvious iteratively changing conditions of the PRO process and module to control the pressure variables which are the foundation of the PRO process. Controlling the draw pump and/or feed pump pressure and a draw pump and/or feed pump flow rate (which is controlled by controlling the pump pressure), would have been understood in controlling the variables such as the pressure on both/either side of the membrane which is done so by controlling variables such as the draw pump and/or feed pump.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Kaarthik does not teach “controlling or maximizing a net power generated by a load connected to the second section…”. 
In the Remarks, Applicant cites Kaarthik including the teaching “significant improvements in net power output can be achieved by adjusting the load, as well as the feed and draw solution input flow rates.” 
This is exactly what is claimed. Controlling “a net power generated by a load connected to the second section wherein controlling…the new power generated includes controlling…operation of at least two of the feed pump, the draw pump, and a resistance of the load.” Kaarthik explicitly teaches adjusting all of the load, and the feed/draw solution input flow rates (i.e. controlling the pumps that achieve such). 
It is unclear how Applicant believes this is different from the claimed method.
With respect to the ECU limitation, Applicant argues Ha does not teach said limitation because He et al. do not teach the “maximizing” limitation of resistance control. However, the claim is not limited to maximizing, but simply controlling. In the Remarks, Applicant acknowledges that He does teach controlling the net power by controlling applied pressure (see Page 8, paragraph 2 of Remarks). This is exactly what is being claimed.
Further, at a more fundamentally basic level, He et al. demonstrates use of an ECU for automated control of a PRO module including a load. The “maximizing” limitation would not add novelty to the method if “controlling” is eliminated from the claim.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778